 


109 HR 3254 IH: Caregiver Assistance and Relief Effort Act of 2005
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3254 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Menendez (for himself, Ms. Ros-Lehtinen, Mr. Brady of Pennsylvania, Ms. DeLauro, Mr. McNulty, Mr. Boustany, Mr. Rangel, Ms. Wasserman Schultz, Mr. Wexler, and Mr. Owens) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide funding and incentives for caregiver support and long-term care assistance. 
 
 
1.Short titleThis Act may be cited as the Caregiver Assistance and Relief Effort Act of 2005 or as the CARE Act of 2005.   
 2. Increased funding for National Family Caregiver Support Program 
 (a) In General Section 303(e)(1) of the Older Americans Act of 1965 (42 U.S.C. 3023(e)(1)) is amended by striking $125,000,000 for fiscal year 2001 and inserting $250,000,000 for fiscal year 2006.  
 (b) Native Americans Section 643(2) of the Older Americans Act of 1965 (42 U.S.C. 3057n(2)) is amended by striking $5,000,000 for fiscal year 2001 and inserting $10,000,000 for fiscal year 2006.   
3.Credit for taxpayers with long-term care needs 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section: 
 
36.Credit for taxpayers with long-term care needs 
(a)Allowance of credit 
(1)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable amount multiplied by the number of applicable individuals with respect to whom the taxpayer is an eligible caregiver for the taxable year. 
(2)Applicable amountFor purposes of paragraph (1), the applicable amount shall be determined in accordance with the following table:  
 
 
In the case of taxable years beginning in:The applicable amount is: 
 
2005$2,500 
2006$2,750 
2007 or thereafter$3,000.  
(b)Limitation based on adjusted gross income 
(1)In generalThe amount of the credit allowable under subsection (a) shall be reduced (but not below zero) by $100 for each $1,000 (or fraction thereof) by which the taxpayer’s modified adjusted gross income exceeds the threshold amount. For purposes of the preceding sentence, the term modified adjusted gross income means adjusted gross income increased by any amount excluded from gross income under section 911, 931, or 933. 
(2)Threshold amountFor purposes of paragraph (1), the term threshold amount means $75,000 (twice such amount in the case of joint return).  
(3)IndexingIn the case of any taxable year beginning in a calendar year after 2005, the $75,000 amount contained in paragraph (2) shall be increased by an amount equal to the product of— 
(A)such dollar amount, and 
(B)the medical care cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar year in which the taxable year begins, determined by substituting 2004 for 1996 in subclause (II) thereof.If any increase determined under the preceding sentence is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50. 
(c)DefinitionsFor purposes of this section— 
(1)Applicable individual 
(A)In generalThe term applicable individual means, with respect to any taxable year, any individual who has been certified, before the due date for filing the return of tax for the taxable year (without extensions), by a physician (as defined in section 1861(r)(1) of the Social Security Act) as being an individual with long-term care needs described in subparagraph (B) for a period— 
(i)which is at least 180 consecutive days, and 
(ii)a portion of which occurs within the taxable year.Such term shall not include any individual otherwise meeting the requirements of the preceding sentence unless within the 391/2 month period ending on such due date (or such other period as the Secretary prescribes) a physician (as so defined) has certified that such individual meets such requirements. 
(B)Individuals with long-term care needsAn individual is described in this subparagraph if the individual meets any of the following requirements: 
(i)The individual is at least 18 years of age and— 
(I)is unable to perform (without substantial assistance from another individual) at least 3 activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss of functional capacity, or 
(II)requires substantial supervision to protect such individual from threats to health and safety due to severe cognitive impairment and is unable to perform at least 1 activity of daily living (as so defined) or to the extent provided in regulations prescribed by the Secretary (in consultation with the Secretary of Health and Human Services), is unable to engage in age appropriate activities. 
(ii)The individual is at least 6 but not 18 years of age and— 
(I)is unable to perform (without substantial assistance from another individual) at least 3 activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss of functional capacity, 
(II)requires substantial supervision to protect such individual from threats to health and safety due to severe cognitive impairment and is unable to perform at least 1 activity of daily living (as so defined) or to the extent provided in regulations prescribed by the Secretary (in consultation with the Secretary of Health and Human Services), is unable to engage in age appropriate activities, 
(III)has a level of disability similar to the level of disability described in subclause (I) (as determined under regulations promulgated by the Secretary), or 
(IV)has a complex medical condition (as defined by the Secretary) that requires medical management and coordination of care. 
(iii)The individual is at least 2 but not 6 years of age and— 
(I)is unable due to a loss of functional capacity to perform (without substantial assistance from another individual) at least 2 of the following activities: eating, transferring, or mobility, 
(II)has a level of disability similar to the level of disability described in subclause (I) (as determined under regulations promulgated by the Secretary), or 
(III)has a complex medical condition (as defined by the Secretary) that requires medical management and coordination of care. 
(iv)The individual is under 2 years of age and— 
(I)requires specific durable medical equipment by reason of a severe health condition or requires a skilled practitioner trained to address the individual’s condition to be available if the individual’s parents or guardians are absent, 
(II)has a level of disability similar to the level of disability described in subclause (I) (as determined under regulations promulgated by the Secretary), or 
(III)has a complex medical condition (as defined by the Secretary) that requires medical management and coordination of care. 
(v)The individual has 5 or more chronic conditions (as defined in subparagraph (C)) and is unable to perform (without substantial assistance from another individual) at least 1 activity of daily living (as so defined) due to a loss of functional capacity. 
(C)Chronic conditionFor purposes of this paragraph, the term chronic condition means a condition that lasts for at least 6 consecutive months and requires ongoing medical care. 
(2)Eligible caregiverA taxpayer shall be treated as an eligible caregiver for any taxable year with respect to the taxpayer and the taxpayer’s spouse and dependents. A taxpayer shall not be treated as an eligible caregiver with respect to himself for any taxable year beginning in any calendar year if any other person is an eligible caregiver with respect to the taxpayer for a taxable year which begins in such calendar year.  
(d)Identification requirementNo credit shall be allowed under this section to a taxpayer with respect to any applicable individual unless the taxpayer includes the name and taxpayer identification number of such individual, and the identification number of the physician certifying such individual, on the return of tax for the taxable year. 
(e)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of the taxpayer, no credit shall be allowable under this section in the case of a taxable year covering a period of less than 12 months.. 
(b)Conforming amendments 
(1)Section 6213(g)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (L), by striking the period at the end of subparagraph (M) and inserting , and, and by inserting after subparagraph (M) the following new subparagraph: 
 
(N)an omission of a correct TIN or physician identification required under section 36(d) (relating to credit for taxpayers with long-term care needs) to be included on a return.. 
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by redesignating the item relating to section 36 as an item relating to section 37 and by inserting before such item the following new item: 
 
 
Sec. 36. Credit for taxpayers with long-term care needs . 
(3)Section 1324(b)(2) of title 31, United States Code, is amended by inserting or 36 after section 35. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
4.Treatment of premiums on qualified long-term care insurance contracts 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Premiums on qualified long-term care insurance contracts 
(a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the applicable percentage of the amount of eligible long-term care premiums (as defined in section 213(d)(10)) paid during the taxable year for coverage for the taxpayer and the taxpayer’s spouse and dependents under a qualified long-term care insurance contract (as defined in section 7702B(b)). 
(b)Applicable percentageFor purposes of subsection (a)— 
(1)In generalExcept as otherwise provided in this subsection, the applicable percentage shall be determined in accordance with the following table based on the number of years of continuous coverage (as of the close of the taxable year) of the individual under any qualified long-term care insurance contracts (as defined in section 7702B(b)): 
 
 
If the number of years ofThe applicable 
 continuous coverage is—percentage is— 
 
  Less than 160    
  At least 1 but less than 270    
  At least 2 but less than 380    
  At least 3 but less than 490    
  At least 4100.   
(2)Special rules for individuals who have attained age 55In the case of an individual who has attained age 55 as of the close of the taxable year, the following table shall be substituted for the table in paragraph (1): 
 
 
If the number of years ofThe applicable 
 continuous coverage is—percentage is— 
 
  Less than 170    
  At least 1 but less than 285    
  At least 2100.   
(3)Only coverage after 2004 taken into accountOnly coverage for periods after December 31, 2004, shall be taken into account under this subsection. 
(4)Continuous coverageAn individual shall not fail to be treated as having continuous coverage if the aggregate breaks in coverage during any 1-year period are less than 60 days. 
(c)Coordination with other deductionsAny amount paid by a taxpayer for any qualified long-term care insurance contract to which subsection (a) applies shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under section 162(l) or 213(a).. 
(b)Conforming amendments 
(1)Section 62(a) of the Internal Revenue Code of 1986 is amended by inserting before the last sentence the following new paragraph: 
 
(21)Premiums on qualified Long-Term care insurance contractsThe deduction allowed by section 224.. 
(2)The table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and by inserting before such item the following new item: 
 
 
Sec. 224. Premiums on qualified long-term care insurance contracts.  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
5.Additional consumer protections for long-term care insurance 
(a)Additional protections applicable to long-term care insuranceSubparagraphs (A) and (B) of section 7702B(g)(2) of the Internal Revenue Code of 1986 (relating to requirements of model regulation and Act) are amended to read as follows: 
 
(A)In generalThe requirements of this paragraph are met with respect to any contract if such contract meets— 
(i)Model regulationThe following requirements of the model regulation: 
(I)Section 6A (relating to guaranteed renewal or noncancellability), other than paragraph (5) thereof, and the requirements of section 6B of the model Act relating to such section 6A. 
(II)Section 6B (relating to prohibitions on limitations and exclusions) other than paragraph (7) thereof. 
(III)Section 6C (relating to extension of benefits). 
(IV)Section 6D (relating to continuation or conversion of coverage). 
(V)Section 6E (relating to discontinuance and replacement of policies). 
(VI)Section 7 (relating to unintentional lapse). 
(VII)Section 8 (relating to disclosure), other than sections 8F, 8G, 8H, and 8I thereof. 
(VIII)Section 11 (relating to prohibitions against post-claims underwriting). 
(IX)Section 12 (relating to minimum standards). 
(X)Section 13 (relating to requirement to offer inflation protection). 
(XI)Section 25 (relating to prohibition against preexisting conditions and probationary periods in replacement policies or certificates). 
(XII)The provisions of section 26 relating to contingent nonforfeiture benefits, if the policyholder declines the offer of a nonforfeiture provision described in paragraph (4). 
(ii)Model ActThe following requirements of the model Act: 
(I)Section 6C (relating to preexisting conditions). 
(II)Section 6D (relating to prior hospitalization). 
(III)The provisions of section 8 relating to contingent nonforfeiture benefits, if the policyholder declines the offer of a nonforfeiture provision described in paragraph (4). 
(B)DefinitionsFor purposes of this paragraph— 
(i)Model provisionsThe terms model regulation and model Act mean the long-term care insurance model regulation, and the long-term care insurance model Act, respectively, promulgated by the National Association of Insurance Commissioners (as adopted as of October 2000). 
(ii)CoordinationAny provision of the model regulation or model Act listed under clause (i) or (ii) of subparagraph (A) shall be treated as including any other provision of such regulation or Act necessary to implement the provision. 
(iii)DeterminationFor purposes of this section and section 4980C, the determination of whether any requirement of a model regulation or the model Act has been met shall be made by the Secretary.. 
(b)Excise taxParagraph (1) of section 4980C(c) of the Internal Revenue Code of 1986 (relating to requirements of model provisions) is amended to read as follows: 
 
(1)Requirements of model provisions 
(A)Model regulationThe following requirements of the model regulation must be met:  
(i)Section 9 (relating to required disclosure of rating practices to consumer). 
(ii)Section 14 (relating to application forms and replacement coverage).  
(iii)Section 15 (relating to reporting requirements).  
(iv)Section 22 (relating to filing requirements for marketing).  
(v)Section 23 (relating to standards for marketing), including inaccurate completion of medical histories, other than paragraphs (1), (6), and (9) of section 23C.  
(vi)Section 24 (relating to suitability).  
(vii)Section 29 (relating to standard format outline of coverage).  
(viii)Section 30 (relating to requirement to deliver shopper's guide).The requirements referred to in clause (vi) shall not include those portions of the personal worksheet described in Appendix B relating to consumer protection requirements not imposed by section 4980C or 7702B. 
(B)Model ActThe following requirements of the model Act must be met: 
(i)Section 6F (relating to right to return). 
(ii)Section 6G (relating to outline of coverage). 
(iii)Section 6H (relating to requirements for certificates under group plans). 
(iv)Section 6J (relating to policy summary). 
(v)Section 6K (relating to monthly reports on accelerated death benefits). 
(vi)Section 7 (relating to incontestability period). 
(C)DefinitionsFor purposes of this paragraph, the terms model regulation and model Act have the meanings given such terms by section 7702B(g)(2)(B).. 
(c)Effective dateThe amendments made by this section shall apply to policies issued more than 1 year after the date of the enactment of this Act. 
 
